DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David E. Rodrigues on 03/12/2021.
The application has been amended as follows: 
	Abstract
On Abstract page, filed on 06/14/2017, in the header of the page, [[77087-US-PCT (DC150009US2)]] is deleted.
Claims
Claim 1, in 11th line, after “…centipoise;” and prior to “where the first pump is operative”, [[and]] is deleted.
Claim 1, at the end of the claim and prior to the period at end of the claim, inserted --, wherein the bypass line further comprises a heat exchanger that is configured to cool the polymer; and wherein the heat exchanger is located downstream of the second pump and upstream of the palletization system--
	Claim 2, in 2nd line, after “…when the polymer has” and prior to “melt”, [[a]] is deleted and in place inserted --the--
	Claim 4 is cancelled.
	Claim 8, in 1st line, after “where the first pump” and prior to “a gear pump”, [[is]] deleted and in place inserted --and the second pump are each--
	Claim 8, in 1st - 2nd lines, after “a gear pump”, [[and where the second pump is a gear pump]] is deleted.
	Claims 9-10 are cancelled.
Response to Appeal Brief
	Claims 4 and 9-10 are cancelled.
	In view of the Appeal Brief, filed on 12/14/2020, and the above Examiner’s Amendments, the following rejections are withdrawn from the final office action, mailed on 06/09/2020.
Rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Nising (US 2012/0299210)
Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a system”, as claimed in claim 1, teach or fairly suggest “a first pump; a palletization system that comprises an underwater pelletizer; where the palletization system is located downstream of the first pump and is in fluid communication with the first pump; a direct line that is located downstream of the first pump and upstream of the palletization system; where the direct line does not contain a pump or a heat exchanger; and a bypass line that is located downstream of the first pump and upstream of the palletization system; where the bypass line comprises a second pump; where the first pump is operative to discharge a polymer to the palletization system via the direct line when the polymer has a melt viscosity greater than 
    PNG
    media_image1.png
    18
    24
    media_image1.png
    Greyscale
 centipoise; where the first pump is operative to discharge the polymer to the palletization system via the bypass line when the polymer has a melt viscosity less than 
    PNG
    media_image1.png
    18
    24
    media_image1.png
    Greyscale
 centipoise, wherein the bypass line further comprises a heat exchanger that is configured to cool the polymer; and wherein the heat exchanger is located downstream of the second pump and upstream of the palletization system.” 
The closest reference of Nising (US ‘210) fails to disclose the bypass line comprises a heat exchanger that is configured to cool the polymer, wherein the 1-3 and 5-8 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743